         Case 2:19-cv-00129-KS-MTP Document 28 Filed 01/08/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION


IMPERIAL INDUSTRIAL SUPPLY COMPANY
D/B/A DURAMAX POWER EQUIPMENT and/or
D/B/A FACTORY AUTHORIZED OUTLETS,
STEVEN L. FELDMAN, ANTHONY BUSTOS,
and ROBERT RASKIN                                                                                   PLAINTIFFS

V.                                                           CIVIL ACTION NO. 2:19-cv-129-KS-MTP

QUINTINA MARIE THOMAS, SITCOMM
ARBITRATION ASSOCIATION, MARK
MOFFETT and SANDRA GOULETTE                                                                      DEFENDANTS

                              MEMORANDUM OPINION AND ORDER

         This cause comes before the Court on Plaintiffs’ Motion to Vacate Arbitral Award [4], to

which the Court ordered that the Defendants respond on or before December 30, 2019 [26]. To

date, no responses have been filed. For the reasons set forth below, the Court finds that the

motion is well-taken and will be granted.

I. BACKGROUND

         This matter arises from a purported arbitration “award” in favor of Quintina Marie

Thomas executed by Defendants, Mark Moffett (arbitrator) and Sandra Goulette (committee

member) of Sitcomm Arbitration Association (“SAA”) on June 15, 2019. [1-7]. 1 Underlying this


1
   There has been a recent rash of cases involving arbitration awards issued by arbitrators with SAA filed not only in
this Court but also in other jurisdictions. See, e.g., Brown v. Ally Financial, Inc., 2019 WL 6718672 (S.D. Miss.
Dec. 10, 2019); Teverbaugh v. Lima One Capital, LLC, No. 2:19-MC-159-KS-MTP (S.D. Miss. Oct. 23, 2019);
Imperial Indus. Supply Co. v. Thomas, No. 2:19-CV-129-KS-MTP (S.D. Miss. Sept. 13, 2019); Nichols v. U.S.
Bank, Nat’l Assoc., No. 2:19-mc-162 (S.D. Miss. Oct. 28, 2019); Kahapea v. Hawaii State Fed. Credit Union, No.
2:19-mc-185 (S.D. Miss. Nov. 20, 2019); Pennymac Loan Svcs., LLC v. Kahapea, No. 2:19-cv-193 (S.D. Miss. Dec.
11, 2019); Teverbaugh v. Lima One Capital, LLC, No. 1:19-cv-5482 (N.D. Ill. Aug. 14, 2019); Teverbaugh v. First
Guaranty Mortg. Corp., No. 1:19-cv-5485 (N.D. Ill. Aug. 14, 2019); U.S. Bank Nat'l Ass'n v. Nichols, No.
19-CV-482, 2019 WL 4276995, at *1 (N.D. Okla. Sept. 10, 2019); Kalmowitz v. Fed. Home Mortg. Corp., No.
6:19-mc-10, 2019 WL 6249298 (E.D. Tex. Oct. 22, 2019); Meekins v. Lakeview Loan Servicing, LLC, No.
3:19-cv-501, 2019 WL 7340300 (E.D. Va. Dec. 30, 2019).
         Case 2:19-cv-00129-KS-MTP Document 28 Filed 01/08/20 Page 2 of 5



award is a series of documents sent to Plaintiffs titled “Conditional Acceptance for the Value/For

Proof of Claim/Agreement” [1-2]; “Notice of Fault and Opportunity to Cure and Contest

Acceptance” dated January 22, 2019 [1-3]; “Notice of Default/Invoice” dated January 28, 2019

[1-4]; and a “Notice of Arbitration Hearing” dated April 19, 2019 [1-5]. In response, Plaintiffs

sent letters via email and U.S. Mail to Defendants Goulette and Thomas dated May 2, 2019 and

May 7, 2019, objecting to the arbitration that was scheduled for May 10, 2019. 2 The SAA then

sent an “All-Purpose Proof of Service,” indicating that the Final Arbitration Award was mailed

to Steven Feldman on June 21, 2019. [1-8].

II. DISCUSSION

        Section 10(a) of the Federal Arbitration Act provides the exclusive grounds for vacating

an arbitration award. See Householder Grp. v. Caughran, 354 Fed. Appx. 848, 850 (5th Cir.

2009) (citing Hall St. Assoc., L.L.C. v. Mattel, Inc., 552 U.S. 576 (2008)). Such section provides:

        (a) In any of the following cases the United States court in and for the district
        wherein the award was made may make an order vacating the award upon the
        application of any party to the arbitration—

                 (1) where the award was procured by corruption, fraud, or undue means;

                 (2) where there was evident partiality or corruption in the arbitrators, or
                 either of them;

                 (3) where the arbitrators were guilty of misconduct in refusing to postpone
                 the hearing, upon sufficient cause shown, or in refusing to hear evidence
                 pertinent and material to the controversy; or of any other misbehavior by
                 which the rights of any party have been prejudiced; or

               (4) where the arbitrators exceeded their powers, or so imperfectly executed
               them that a mutual, final, and definite award upon the subject matter
               submitted was not made.
9 U.S.C. § 10(a).

2
 The earlier letter was sent by Mr. Roy F. Hughes, Hawaii defense counsel for Industrial Supply Co. d/b/a Max
Tool. [1-6] at pp. 1-3. Mr. Steven Feldman, who is the statutory agent for service of process for Imperial Industrial
Supply Co. and a named defendant in the arbitration, sent the other. [1-6] at p. 4.


                                                         2
        Case 2:19-cv-00129-KS-MTP Document 28 Filed 01/08/20 Page 3 of 5



        B. Analysis

        Here, Plaintiffs argue that Defendant Thomas’s arbitration award must be vacated

generally because there was no valid, enforceable contract requiring an arbitration, and thus, the

award was made without jurisdiction or consent. Additionally, PlaintiffS argue that (1) the

award was procured by corruption, fraud, or undue means; (2) the award evidences partiality or

corruption in the arbitrators; (3) the arbitrators were guilty of misconduct in refusing to postpone

the hearing and other misbehavior; and (4) the arbitrators exceeded their powers or so

imperfectly executed them that proper award upon the subject matter submitted was not made.

[4] at pp. 1-2. The Court finds it needs to go no further than its determination that the

arbitrator(s) exceeded his power because there was no valid agreement to arbitrate. 3

        An arbitrator’s power derives from the arbitration agreement. Timegate Studios, Inc. v.

Southpeak Interactive, LLC, 713 F.3d 797, 802 (5th Cir. 2013). Therefore, an arbitrator only has

the power to grant an award if the parties agreed to submit the matter to arbitration. See, e.g. MCI

Telecomm. Corp. v. Exalon Indus., Inc., 138 F.3d 426, 430 (1st Cir. 1998); Thomson-CSF, S.A. v.

Am. Arbitration Ass’n, 64 F.3d 773, 776 (2nd Cir. 1995); Garcia v. Kakish, 2017 WL 2773667,

at *9 (E.D. Cal. June 27, 2017); Nat’l Wastewater Sys., Inc. v. McKittrick Precast, Inc., 2013 WL

4648334, at *3 (W.D. La. Aug. 29, 2013). “The party challenging enforcement of the arbitration

award has the burden of proof.” 21st Fin. Servs., LLC v. Manchester Fin. Bank, 747 F.3d 331,

336 (5th Cir. 2014).

        “[A]rbitration is simply a matter of contract between the parties; it is a way to resolve

those disputes—but only those disputes that the parties have agreed to submit to arbitration.”


3
 The Court is quite tempted to also vacate on the grounds of fraud, as other courts have done as to these SAA Final
Arbitration Awards. See, e.g., Meekins, 2019 WL 7340300 at *3; Kalmowitz, 2019 WL 6249298, at *2. However,
because there is no sworn testimony through deposition or affidavit, such a finding may be premature.


                                                         3
         Case 2:19-cv-00129-KS-MTP Document 28 Filed 01/08/20 Page 4 of 5



First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995). Thus, it is axiomatic that

without a valid agreement to arbitrate, any purported award is void because the arbitrator had no

power to grant any award. 4 Plaintiffs argue that no valid arbitration agreement ever existed. The

Court agrees.

         The elements of a valid contract in Mississippi are ““(1) two or more contracting parties,

(2) consideration, (3) an agreement that is sufficiently definite, (4) parties with legal capacity to

make a contract, (5) mutual assent, and (6) no legal prohibition precluding contract formation.”

Rotenberry v. Hooker, 864 So. 2d 266, 270 (Miss. 2003) (quoting Lanier v. State, 635 So. 2d

813, 826 (Miss. 1994)). “It is hornbook law that “offer,” “acceptance” and “consideration” are

elements of an enforceable contract. The existence of an offer and acceptance are mutual

expressions of assent, and consideration is evidence of the intent to be bound to the contract.”

McLellan v. Charly, 758 N.W.2d 94, 105 (Wisc. Ct. App. 2008).

         None of the Defendants have presented any document that appears to be a valid,

enforceable arbitration agreement, and nothing in the documents submitted in the record

demonstrates a scintilla of mutual assent. There is no document in the record signed by any of the

Plaintiffs, particularly the “Conditional Acceptance for the Value/For Proof of Claim/Agreement,

which Defendants appear contend contains the arbitration agreement. See [8] at ¶ 1. 5 Defendants


4
  When one seeks to have an award confirmed, the FAA requires the moving party to file (1) the agreement; (2) the
award; and (3) each notice, affidavit, or other paper used to confirm, modify or correct the award. See 9 U.S.C. § 13.
These documents “allow the Court to determine whether a valid arbitration agreement and award exist upon which it
can base its judgment.” Meekins v. Lakeview Loan Servicing, LLC, No. 3:19cv501, 2019 WL 7340300, *2 (E.D. Va.
Dec. 30, 2019) (citing United Cmty. Bank v. Arruarana, 2011 WL 2748722, at *2 (W.D. N.C. July 12, 2012)).
5
  Although Defendants did not respond specifically to the Motion to Vacate as ordered by the Court, the Court has
reviewed the Answers filed by each [8, 20], as well as the documents attached to said Answers. The documents
attached to Defendant Thomas’ answer are the same as those submitted by Plaintiffs, save for a summarization of the
award [20-3]; and a Petition to Confirm the award filed in the District of Hawaii [20-6]. While there may be a
pending motion to confirm in Hawaii, the Court will not speculate as to the propriety of such venue. The Court is
abiding solely under the FAA, which clearly states “the United States court in and for the district wherein the award
was made may make an order vacating the award.” 9 U.S.C. § 10(a). It appears on the face of the purported award
that it was made in “Laurel, Mississippi,” which is in this district. [1-7] at pp. 3, 22.


                                                          4
          Case 2:19-cv-00129-KS-MTP Document 28 Filed 01/08/20 Page 5 of 5



claim that “ . . . that by Respondents(s) failure and/or refusal to respond and provide requested

and necessary proof of claims raised herein and above thereby, and therein, have made an

agreement to said facts: as they operate in favor of the undersigned, through tacit

acquiescence…” Id. Thus, it appears that Defendants believe that Plaintiffs are bound to an

agreement sent to them because Plaintiffs failed to respond, which one judge has noted is “a

legally bizarre determination contrary to hornbook contract law.” Nichols, 2019 WL 4276995 at

*4. On the contrary, “tacit acquiescence” to a “Conditional Exception for Value” does not create

a binding contract. See Kalmowitz, 2019 WL 6249298 at *3 (citing Nichols, 2019 WL 4276995

at *4).

III. CONCLUSION

          As the Court finds that the “Conditional Acceptance for the Value/For Proof of

Claim/Agreement” has no legal validity, the award must be vacated under Section 10 of the

FAA. Defendants have failed to demonstrate the existence of a valid agreement to arbitrate with

any of the Plaintiffs, rendering the proceedings and associated award meritless.

          Therefore, it is hereby ORDERED that the Motion to Vacate Arbitral Award [4] is

granted. The Final Arbitration Award is hereby vacated, and this case is dismissed with

prejudice.

          SO ORDERED AND ADJUDGED this 8th day of January 2020.



                                                      /s/ Keith Starrett _________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE




                                                5
